Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 1 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 2 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 3 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 4 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 5 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 6 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 7 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 8 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 9 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 10 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 11 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 12 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 13 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 14 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 15 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 16 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 17 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 18 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 19 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 20 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 21 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 22 of 25
Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                    Desc Exhibits A and B Page 23 of 25
U.S. Bankruptcy Court, District of Arizona                                 https://ecf.azb.uscourts.gov/cgi-bin/Dispatch.pl?946196934696775


         File an Answer/Response/Objection:
         2:20-bk-00570-BKM DESERT VALLEY STEAM CARPET CLEANING LLC
         Type: bk                   Chapter: 11 v          Office: 2 (Phoenix)
         Assets: y                  Judge: BKM             Case Flag: Repeat-AZB

                                                     U.S. Bankruptcy Court

                                                        District of Arizona

         Notice of Electronic Filing

         The following transaction was received from PATRICK R. BARROWCLOUGH entered on 3/8/2021 at 12:49 PM
         AZ and filed on 3/8/2021
         Case Name:           DESERT VALLEY STEAM CARPET CLEANING LLC
         Case Number:         2:20-bk-00570-BKM
         Document Number: 209

         Docket Text:
         Objection to Approval of Debtor's First Amended Disclosure Statement filed by PATRICK R.
         BARROWCLOUGH of ATKINSON, HAMILL & BARROWCLOUGH, P.C. on behalf of Atlas Residential LLC
         (related document(s)[197] Disclosure Statement) (Attachments: # (1) Exhibits A and B). (BARROWCLOUGH,
         PATRICK)

         The following document(s) are associated with this transaction:

         Document description:Main Document
         Original filename:Objection to Approval of First Amended Disclosure Statement.pdf
         Electronic document Stamp:
         [STAMP bkecfStamp_ID=875559564 [Date=3/8/2021] [FileNumber=46842022-0]
         [21b580b5478217b906972571ebbffc6b89be97498e38c41ef067b887be4f682b0dad
         d7e7db5a95ebb796cea7598865a3d1f229cda2b4e5af714cd43a64a83c5c]]
         Document description: Exhibits A and B
         Original filename:C:\fakepath\Exhibits A and B.pdf
         Electronic document Stamp:
         [STAMP bkecfStamp_ID=875559564 [Date=3/8/2021] [FileNumber=46842022-1]
         [077fb3a742be436bc598f82898b1bb972513a529dcd420566fadc401c96c02acfc0f
         765de33284576b58c679136125f79bb8415e36448702161f8a89654c9b9b]]

         2:20-bk-00570-BKM Notice will be electronically mailed to:

         PATRICK R. BARROWCLOUGH on behalf of Creditor Atlas Residential LLC
         pbarrowclough@ahblawfirm.com

         PATRICK R. BARROWCLOUGH on behalf of Defendant ATLAS GENERAL, LLC
         pbarrowclough@ahblawfirm.com

         PATRICK R. BARROWCLOUGH on behalf of Defendant ATLAS RESIDENTIAL, LLC
         pbarrowclough@ahblawfirm.com

         PATTY CHAN on behalf of U.S. Trustee U.S. TRUSTEE
         patty.chan@usdoj.gov
                   Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                                       Desc Exhibits A and B Page 24 of 25
1 of 2                                                                                                                 3/8/2021, 12:49 PM
U.S. Bankruptcy Court, District of Arizona                             https://ecf.azb.uscourts.gov/cgi-bin/Dispatch.pl?946196934696775




         TIMOTHY M. COLLIER on behalf of Plaintiff DESERT VALLEY STEAM (CARPET CLEANING) LLC
         timothy.collier@tmcollierlaw.com, tdavis@tmcollierlaw.com

         TIMOTHY M. COLLIER on behalf of Plaintiff JAMIE GRANADO
         timothy.collier@tmcollierlaw.com, tdavis@tmcollierlaw.com

         TIMOTHY M. COLLIER on behalf of Plaintiff VICTOR GRANADO
         timothy.collier@tmcollierlaw.com, tdavis@tmcollierlaw.com

         Christopher J. Dylla on behalf of Creditor ARIZONA DEPARTMENT OF REVENUE
         christopher.dylla@azag.gov, bankruptcyunit@azag.gov,hua.qin@azag.gov,michelle.schlosser@azag.gov

         CYNTHIA L. JOHNSON on behalf of Creditor Atlas Residential LLC
         cynthia@jsk-law.com, PaulaHillock@gmail.com

         CYNTHIA L. JOHNSON on behalf of Defendant ATLAS GENERAL, LLC
         cynthia@jsk-law.com, PaulaHillock@gmail.com

         CYNTHIA L. JOHNSON on behalf of Defendant ATLAS RESIDENTIAL, LLC
         cynthia@jsk-law.com, PaulaHillock@gmail.com

         PATRICK F KEERY on behalf of Creditor Keery McCue, PLLC
         pfk@keerymccue.com,
         Mthompson@ecf.courtdrive.com,2624@notices.nextchapterbk.com,mat@keerymccue.com

         SHAWN AUBREY MCCABE on behalf of Debtor DESERT VALLEY STEAM CARPET CLEANING LLC
         shawn@azbklawyer.com, bwright@wloaz.com

         SHAWN AUBREY MCCABE on behalf of Plaintiff DESERT VALLEY STEAM (CARPET CLEANING) LLC
         shawn@azbklawyer.com, bwright@wloaz.com

         ADAM 1 NACH on behalf of Creditor Stanley J. Kartchner, Chapter 7 Trustee of the bankruptcy Estate of Victor
         Lozada Granado, 4:17-bk-14574-BMW
         adam.nach@lane-nach.com, tturner@lane-nach.com,sheila.rochin@lane-nach.com,danica.kolb@lane-
         nach.com,deborah.mckernan@lane-nach.com

         BENJAMIN WRIGHT on behalf of Plaintiff DESERT VALLEY STEAM (CARPET CLEANING) LLC
         bwright@wloaz.com, azbkwrightlaw@gmail.com,R46413@notify.bestcase.com

         2:20-bk-00570-BKM Notice will not be electronically mailed to:




                   Case 2:20-bk-00570-BKM Doc 224-1 Filed 04/01/21 Entered 04/01/21 16:09:16
                                       Desc Exhibits A and B Page 25 of 25
2 of 2                                                                                                             3/8/2021, 12:49 PM
